SUMMARY ORDER

(REDACTED VERSION)
Emory Watkins appeals from the judgment of the United States District Court for the Eastern District of New York (Wexler, J.), sentencing him to a three-year term of imprisonment for conspiracy to commit robbery and a consecutive five-year term of imprisonment for a related firearms offense. We assume the parties’ familiarity with'the underlying facts, the procedural history, and the issues presented for review.
*797[REDACTED.]***
For the foregoing reasons, we hereby VACATE the sentence in Count Two and REMAND FOR RESENTENCING consistent with this summary order.

 An unredacted version of this summary order has been filed under seal.